This matter having been duly presented on the motion for reinstatement to practice filed by JAMES DAVID LLOYD of **265MIDLAND PARK, who was admitted to the bar of this State in 1996, and who has been temporarily suspended from the practice of law since March 23, 2016;
And the Disciplinary Review Board having reported to the Court that respondent has paid the outstanding administrative costs owed;
And good cause appearing;
It is ORDERED that the motion is granted, and JAMES DAVID LLOYD is reinstated to the practice of law, effective immediately.